Case: 4:18-cr-00975-CDP-JMB Doc. #: 55 Filed: 01/18/19 Page: 1 of 2 PageID #: 298




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,                 )
                                           )
               Plaintiff,                  )
                                           )
               v.                          )   Case No. 4:18 CR 975 CDP (JMB)
                                           )
 DUSTIN BOONE, et al.,                     )
                                           )
               Defendants.                 )

                                         ORDER

        Currently pending before the Court is the Government’s Motion for Leave to File

 Redacted Search Warrants and Applications and to Seal Original Search Warrants,

 Applications, and Returns. [ECF No. 43; hereinafter “Motion”] The Motion relates to

 nine search warrants, namely the warrants filed in the following cause numbers:      4:18

 6003 PLC, 4:18 MJ 6004 PLC, 4:18 MJ 8 DDN, 4:18 MJ 1147 JMB, 4:18 MJ 1149 JMB,

 4:18 MJ 1165 JMB, 4:18 MJ 1166 JMB, 4:18 MJ 1197 JMB, 4:18 MJ 3184 NCC. With

 its Motion, the government submitted nine attachments which were redacted versions of

 the nine search warrants at issue. The government asks that the Court for leave to file the

 unsealed copies of the redacted versions of the relevant search warrant documents in each

 of these nine cause numbers and that the Court order that the original versions remain

 under seal.

        On January 18, 2019, the Court held a status hearing in this matter. Counsel for

 each party was present. At that time, the undersigned indicated that the Court would

 grant the pending motion and asked if any party objected. No party objected.
Case: 4:18-cr-00975-CDP-JMB Doc. #: 55 Filed: 01/18/19 Page: 2 of 2 PageID #: 299




        Accordingly,

        IT IS HEREBY ORDERED that, the Government’s Motion for Leave to File

 Redacted Search Warrants and Applications and to Seal Original Search Warrants,

 Applications, and Returns [ECF No. 43] is hereby GRANTED.

        IT IS FURTHER ORDERED that, this Order applies only to the following cause

 numbers: 4:18 6003 PLC, 4:18 MJ 6004 PLC, 4:18 MJ 8 DDN, 4:18 MJ 1147 JMB,

 4:18 MJ 1149 JMB, 4:18 MJ 1165 JMB, 4:18 MJ 1166 JMB, 4:18 MJ 1197 JMB, 4:18 MJ

 3184 NCC.

        IT IS FURTHER ORDERED that, the Clerk’s Office will file the redacted

 copies of each of the respective nine search warrants in the nine referenced cause numbers

 outlined above.

        IT IS FURTHER ORDERED that the original search warrant documents in each

 of the nine referenced cause numbers will be maintained under seal.

        IT IS FURTHER ORDERED that, a copy of this Order will be filed in each of

 the nine-referenced cause numbers.



                                           /s/ John M. Bodenhausen
                                           JOHN M. BODENHAUSEN
                                           UNITED STATES MAGISTRATE JUDGE

 DATED: 18 JANUARY 2019




                                             2
